        Case 1:17-cr-00201-ABJ Document 458-1 Filed 12/04/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

              v.
                                            Crim. No. 17-201 (ABJ)
 PAUL J. MANAFORT, JR.

               Defendant.


                                            ORDER

       Upon consideration of the government’s motion for permission to obtain sealed portions

of the November 30, 2018 transcript, it is hereby

       ORDERED that the government’s motion is GRANTED; and

       IT IS FURTHER ORDERED that the court reporter may provide the government with a

copy of the November 30, 2018 transcript.



Date: December ____, 2018                    ______________________________
                                             Hon. Amy Berman Jackson
                                             United States District Judge
